                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TENNESSEE
                             AT KNOXVILLE
 CALEB BASSETT, et al.,               )
                                      )
     Plaintiffs,                      )
                                      )
 v.                                   )     No. 3:21-cv-152
                                      )     Judge Katherine A. Crytzer
 HERBERT SLATERY, et al.,             )     Magistrate Judge Debra C. Poplin
                                      )
     Defendants.                      )


                    MEMORANDUM OF LAW IN SUPPORT OF
            DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT


        Defendants Herbert Slatery, Tennessee Attorney General and Reporter, and Jeff Long,

 Commissioner of the Tennessee Department of Safety and Homeland Security, hereby move to

 dismiss Plaintiffs Caleb Bassett, Blake Beeler, Logan Ogle, and Firearms Policy Coalition, Inc.’s

 complaint, (D.E. 1), because it fails to state a claim upon which relief can be granted. Fed. R. Civ

 Pro. 12(b)(6).

        Across years and judicial circuits, Courts routinely hold that age-based restrictions on gun

 possession are presumptively constitutional because they fall outside of the scope of activity that

 the Second Amendment was designed to protect.        As recently as April of this year, in Lara v.

 Evanchick, Case No. 2:20-cv-1582, 2021 WL 1432802, at * 2 (W.D. Penn. 2021), a federal court

 examined a challenge to a statutory scheme remarkably similar to Tennessee’s brought by one of

 the plaintiffs in this case—Firearm Policy Coalition—and found that it was presumptively

 constitutional because firearm restrictions applying to individuals younger than 21 did not

 implicate the Second Amendment.

        The Court should reach the same conclusion here. However, even if the age-based

 restrictions did implicate the Second Amendment, intermediate scrutiny would apply to the


Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 1 of 17 PageID #: 63
 question of whether the limited restrictions are reasonably related to a significant, substantial, or

 important objective. Tennessee’s age-based restrictions are constitutional under intermediate

 scrutiny due to the reasonable fit between Tennessee’s interests in public safety and crime

 reduction and indisputable statistical evidence showing the disproportionate rate at which 18-to-

 20-year-olds commit violent crimes and are armed during the commission of such a crime.

        Therefore, Plaintiff’s complaint should be dismissed with prejudice.

                                          BACKGROUND

 I.     Plaintiffs Allege that Tennessee’s Handgun Laws Unconstitutionally Abridge the
        Second Amendment Rights of 18-to-20-Year-Olds

        The gravamen of Plaintiffs’ complaint is that Tennessee’s combined laws regulating

 handguns, rather than one law in particular, “erect[] an absolute barrier to the exercise of [Second

 Amendment rights] for Plaintiffs . . . and all similarly situated 18-to-20-year-old citizens . . . .”

 (Id. at ¶ 19.) Plaintiffs Bassett, Beeler, and Ogle are individuals over the age of 18 but under the

 age of 21 who each wish to carry a handgun in public. (D.E. 1, ¶¶ 22-24.) Plaintiff Firearms

 Policy Coalition, Inc. (“FPC”) is a non-profit organization interested in defending and promoting

 individuals’ right to bear arms, with a membership comprised of the individual Plaintiffs and other

 gun advocates. (Id. at ¶ 25.)

        Plaintiffs invoke the jurisdiction of 42 U.S.C. § 1983 to bring this Second Amendment

 challenge alleging that three Tennessee laws, when taken together—Tenn. Code Ann. §§ 39-17-

 1307(a),   39-17-1351(b)-(c),     and    39-17-1366(b)(3)—create       a   statutory    scheme     that

 unconstitutionally abridges the right of 18-to-20-year-olds to bear arms. (See id. at ¶¶ 8, 14

 (alleging laws prohibit 18-to-20-year-olds from exercising right to bear arms); ¶¶ 96-106 (alleging

 interplay of Tennessee laws, rather than one law in particular, is unconstitutional).) Plaintiffs bring

 a Fourteenth Amendment claim solely for the purpose of applying the Second Amendment to the


                                     2
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 2 of 17 PageID #: 64
 State of Tennessee. (Id. at ¶ 97 (“The Second Amendment . . . constitutional guarantee is

 incorporated against the States through the Fourteenth Amendment.”).) Plaintiffs name General

 Slatery and Commissioner Long as defendants because they are allegedly both responsible for

 “overseeing, implementing, and enforcing the State’s criminal laws” and implementing and

 administering regulatory programs, including the gun laws and gun permitting. (Id. at ¶¶ 26-28.)

 II.    Tennessee’s Permitting Laws

        At the time Plaintiffs filed their complaint, the Governor “had signed into law Senate Bill

 765 under Tennessee Public Chapter No. 108,” which became effective on July 1, 2021, (Id. ¶¶

 10-11), and amended Tenn. Code Ann. § 39-17-1307 (“Permitless Carry Amendment”). The

 Amendment allows individuals who fall into certain categories, including those older than 20, to

 carry a handgun openly or concealed without a permit of any kind. See Tenn. Code Ann. § 39-17-

 1307(g).

        Prior to the Amendment, Tennessee had—and still has—two types of permits: (1) an

 enhanced carry permit, Tenn. Code Ann. § 39-17-1351; and (2) a concealed carry permit, Tenn.

 Code Ann. § 39-17-1366. The permitting regime still exists because Tennessee citizens who travel

 out of the State still benefit from obtaining Tennessee permits. When a Tennessee resident wishes

 to carry a handgun outside of Tennessee and across state lines, another state may extend the rights

 and privileges to carry a handgun based on the Tennessee permit.1 However, the Permitless Carry

 Amendment effectively eliminated the need for qualifying individuals to obtain a permit to carry

 a handgun within Tennessee.

 III.   Tennessee’s Handgun Restrictions and the Exceptions
 1
   For example, Georgia’s handgun laws provide that if a person is licensed to carry a weapon in
 another state, that person is allowed to carry the weapon in Georgia pursuant to the home-state
 license, assuming the home state extends the same comity to Georgia residents. See Ga. Code
 Ann. § 16-11-126(e).


                                     3
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 3 of 17 PageID #: 65
          Tennessee’s statutory scheme for regulating the possession and carry of handguns

 implicate additional laws to those Plaintiffs identify; therefore, to provide a fulsome picture, it is

 necessary to explain not only the laws Plaintiffs cite but also the related statutory provisions. The

 complete picture demonstrates that there are several instances in which 18-to-20-year-olds may

 possess a handgun. The following summarizes the relevant statutory provisions.

             General Restriction:
                 o Tenn. Code Ann. § 39-17-1307(a) – “A person commits an offense who carries,
                    with the intent to go armed, a firearm . . . .”

             Limited Restriction Regarding 18-to-20-Year-Olds:
                 o Tenn. Code Ann. § 39-17-1307(g) – “It is an exception to the application of [the
                    general firearm restriction] that a person is carrying, whether openly or
                    concealed, a handgun and:”
                        The person is 21 years old, or
                        The person is 18 years old and a veteran or active-duty member of the
                           armed forces.

                  o    Tenn. Code Ann. § 39-17-1351(b) – Enhanced handgun carry permit available
                      to any resident of Tennessee who is
                           21 years old, or
                           18 years old and a veteran or active-duty member of the armed forces.

                  o    Tenn. Code Ann. § 39-17-1366(b)(3)2 – Concealed handgun carry permit
                      available to any resident of Tennessee who is
                          21 years old, or
                          18 years old and a veteran or active-duty member of the armed forces.

                 Broad Exceptions:3

                  o Tenn. Code Ann. § 39-17-1307(e)(1) – Lawful for a person to possess or carry
                    a firearm in their car or boat.

                  o Tenn. Code Ann. § 39-17-1308 – Lawful for a person to possess or carry a
                    firearm
                         At their home, residence, or premises;

 2
  Tennessee Code Annotated § 39-17-1366(b)(3) specifically incorporates Tenn. Code Ann. § 39-
 17-1351(b) as a prerequisite for permitting, which imposes the age limitations.
 3
     The examples below do not represent an exhaustive list.

                                     4
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 4 of 17 PageID #: 66
                           For hunting, trapping, fishing, camping, sport shooting, or other lawful
                            activity;
                           While engaged in the protection of livestock from predators; or
                           If that person is protected by an order of protection, such as the victim of
                            domestic abuse.

                o Tenn. Code Ann. § 39-17-1315 – Lawful for a person to possess or carry a
                  firearm if that person is a law enforcement officer.

                o Tenn. Code Ann. § 39-17-1322 – Lawful for a person to possess, carry, or
                  employ a firearm
                         In self-defense;
                         In defense of others;
                         In defense of property; or
                         To prevent a criminal offense from occurring.

        In sum, Tennessee’s statutory scheme operates to bar 18-to-20-year-olds from permitless

 carry of handguns and from obtaining a permit if they are not past or present members of the

 military. The statutes above, however, demonstrate several carveouts that allow 18-to-20-year-

 olds to possess and use firearms.

                                       LEGAL STANDARDS

        When considering a motion to dismiss a complaint pursuant to Fed. R. Civ. P. 12(b)(6), the

 court must “construe the complaint in the light most favorable to the plaintiff, accept [the

 plaintiff’s] allegations as true, and draw all reasonable inferences in favor of the plaintiff.” Wesley

 v. Campbell, 779 F.3d 421, 428 (6th Cir. 2015) (quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476

 (6th Cir. 2007)). “However, ‘a legal conclusion couched as a factual allegation’ need not be

 accepted as true on a motion to dismiss, nor are recitations of the elements of a cause of action

 sufficient.” Fritz v. Charter Twp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010) (quoting Hensley

 Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009)).

        To survive a Rule 12(b)(6) motion to dismiss, the complaint must raise more than a

 “possibility that a defendant has acted unlawfully”; there must be sufficient factual allegations to

 render the claim facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Wesley, 779 F.3d

                                     5
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 5 of 17 PageID #: 67
 at 429. A claim is facially plausible “when the plaintiff pleads factual content that allows the court

 to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft,

 556 U.S. at 678.

         In deciding a motion to dismiss, a court “may consider materials in addition to the

 complaint if such materials are public records or are otherwise appropriate for the taking of judicial

 notice.” New England Health Care Emps. Pension Fund v. Ernst & Young, LLP, 336 F.3d 495,

 501 (6th Cir. 2003), holding modified on other grounds by Merck & Co. v. Reynolds, 559 U.S. 633

 (2010); Green v. U.S. Dep't of Just., 392 F. Supp. 3d 68, 99 n.8 (D.D.C. 2019) (“[A] Court may

 take judicial notice of historical, political, or statistical facts, or any other facts that are verifiable

 with certainty.” (quoting Youkelsone v. FDIC, 910 F. Supp. 2d 213, 221 (D.D.C. 2012))). And

 “[t]he Court can take notice of government statistics.” Victoria Cruises, Inc. v. Changjiang Cruise

 Overseas Travel Co., 630 F. Supp. 2d 255, 263 n.3 (E.D.N.Y. 2008); see also Fed. R. Evid. 201;

 United States v. Esquivel, 88 F.3d 722, 726-27 (9th Cir.1996) (taking judicial notice of census data

 compiled by the United States Department of Commerce).

         In the context of a motion to dismiss a claim brought under 42 U.S.C. § 1983, “the plaintiff

 must allege two elements: 1) the defendant acted under color of state law; and 2) the defendant’s

 conduct deprived the plaintiff of rights secured under federal law.” Fritz, 592 F.3d at 722.

                                              ARGUMENT

         Age-based restrictions on gun possession are presumptively constitutional because they

 fall outside of the scope of activity that the Second Amendment was designed to protect. This

 alone is dispositive.    Courts have ended the inquiry here.           If this Court proceeds further,

 intermediate scrutiny applies. The age-based restrictions survive because of the because of the

 reasonable fit between Tennessee’s interests in public safety and crime reduction and indisputable




                                     6
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 6 of 17 PageID #: 68
 statistical evidence showing the disproportionate rate at which 18-to-20-year-olds commit armed,

 violent crimes.

 I.     The Framework for Deciding a Second Amendment Challenge

        In District of Columbia v. Heller, 554 U.S. 570 (2008), the Supreme Court concluded that,

 while the Second Amendment confers an individual right to keep and bear arms, the right is not

 absolute. Following Heller, courts evaluating the boundaries of Second Amendment rights employ

 the same widely accepted two-part inquiry:

        First, the government must show “that the challenged statute regulates activity
        falling outside the scope of the Second Amendment right as it was understood at
        the relevant historical moment . . . .” If the government satisfies its initial burden,
        “then the analysis can stop there; the regulated activity is categorically unprotected,
        and the law is not subject to further Second Amendment review.”

        If the government offers “historical evidence [that] is inconclusive or suggests that
        the regulated activity is not categorically unprotected,” however, then we must
        inquire “into the strength of the government’s justification for rejecting or
        regulating the exercise of Second Amendment rights.” Under this second prong,
        we determine and apply the appropriate level of heightened means-end scrutiny,
        given that the Supreme Court has rejected rational-basis review in this context.

 Stimmel v. Sessions, 879 F.3d 198, 204 (6th Cir. 2018) (emphasis in original) (citations omitted).

        Plaintiffs’ lawsuit and the present motion ask the Court to apply this two-part test to

 Tennessee’s age-based restrictions on gun possession and ownership. That is not a novel exercise.

 Nor will the exercise result in a novel conclusion. Far from it —“[a]n examination of federal

 caselaw following Heller shows a broad consensus that restrictions on firearm ownership,

 possession and use for people younger than 21 fall within the types of ‘longstanding’ and

 ‘presumptively lawful’ regulations envisioned by Heller and, thus, fall outside the scope of the

 Second Amendment.” Lara, 2021 WL 1432802, at * 2.




                                     7
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 7 of 17 PageID #: 69
 II.    Tennessee’s Age-Based Restrictions Fall Outside the Scope of the Second Amendment
        and Are, Thus, Presumptively Constitutional.

        The first part of the two-part inquiry asks whether the restrictions at issue fall outside the

 scope of the Second Amendment. Stimmel, 879 F.3d at 204. If the answer is yes, “the regulated

 activity is categorically unprotected, and the law is not subject to further Second Amendment

 review.” Id. Here, the answer is yes.

        As mentioned, this year, in Lara v. Evanchick, a federal court upheld Pennsylvania’s age-

 based restrictions, which strongly resemble Tennessee’s, in a challenge also brought by FPC. 2021

 WL 1432802. The Lara decision provides the correct framework for assessing Tennessee’s age-

 based restrictions. In Lara, the court decided at the motion to dismiss stage of the proceedings

 that the age-based restrictions at issue fell outside of the scope of the Second Amendment, ended

 its inquiry there, and dismissed Plaintiff FPC’s complaint. The Pennsylvania laws at issue in Lara

 are comparable to Tennessee’s laws at issue here:

        The Pennsylvania Uniform Firearms Act of 1995, 18 Pa. C.S. §§ 6101-6128, makes
        it unlawful to carry a concealed firearm without a license unless the individual falls
        within one of the statutorily enumerated exceptions. 18 Pa. C.S. § 6106(b). Section
        6109 of the Act provides that licenses may only be issued to individuals who are at
        least 21 years old. 18 Pa. C.S. § 6109(b). Generally, Pennsylvanians without a
        license to carry concealed are free to carry openly (that is, in an unconcealed
        manner).

 2021 WL 1432802, at * 1.

        After a review of precedent concerning age-based restriction challenges, the Lara Court

 turned to the specific laws at issue. The court found that the plaintiffs had misrepresented the

 scope of Pennsylvania’s age-based restrictions: “[w]hile Plaintiffs suggest a near total deprivation

 of the right of 18-to-20-year-olds to keep and bear arms, a review of the statutory provisions dispels

 this characterization.” Id. at *5. The court found that Pennsylvania’s law “specifically permits

 the use of firearms” in a wide number of circumstances including “for recreational purposes, such



                                     8
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 8 of 17 PageID #: 70
 as target shooting, hunting, furbearing or fishing,” for use by qualified individuals such as police

 officers, and for defense of person and property. Id. at *7-8. The Court therefore concluded the

 threshold question—the first part of the two-part analysis—was “whether the relatively (compared

 to the other [post-Heller cases]) limited restrictions imposed by the interplay of [Pennsylvania

 law] facially implicate the Second Amendment.” Id. at *7 (emphasis added).

         This case mirrors Lara. Plaintiffs allege “Tennessee law erects an absolute barrier to the

 exercise of [Second Amendment rights] . . . for Plaintiffs and all similarly situated 18-to-20-year-

 old citizens,” (D.E. 1, ¶ 9.), but the restrictions in Tennessee are subject to similar exceptions to

 those identified in Lara. Likewise, the “restrictions imposed . . . are much narrower than

 characterized by Plaintiffs.” Lara, 2021 WL 1432802, at *12. In this state, regardless of age, an

 individual may carry or possess a firearm, inter alia, (1) in their car, Tenn. Code Ann. § 39-17-

 1307(e)(1); (2) in their boat, Id.; (3) at their home, residence, or premises, Id. at 1308(a)(3); (4) for

 hunting, trapping, fishing, camping, sport shooting, or other lawful activity, Id. at (a)(4); (5) while

 engaged in the protection of livestock from predators, Id. at (a)(5); (6) if that person is protected

 by an order of protection, such as the victim of domestic abuse, Id. at (a)(11); (7) if that person is

 a law enforcement officer, Id. at (a)(2); (8) in self-defense, Id. at 39-17-1322; (9) in defense of

 others, Id.; (10) in defense of property, Id.; or (11) to prevent a criminal offense from occurring,

 Id.

         These exceptions demonstrate that all 18-to-20-year-olds in Tennessee “are not precluded

 from the ‘right to bear arms in public in any manner’ as the argue;” instead, “[t]he limitations only

 apply to public streets and public property.” Lara, 2021 WL 1432802, at * 12. Furthermore,

 Plaintiffs “are permitted to keep and bear arms for a wide array of purposes, including the defense

 of their persons and property, hunting, target shooting, and a variety of occupation-based




                                     9
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 9 of 17 PageID #: 71
  purposes.” Id. Accordingly, the question before this Court is whether Tennessee’s relatively

  limited restrictions facially implicate the Second Amendment.

         The Lara Court found such limited restrictions do not implicate the Second Amendment,

  so should this Court. In Lara, after comparing post-Heller case law to Pennsylvania’s handgun

  laws regulating 18-to-20-year-olds, the court concluded as follows:

         In light of the consensus amongst federal courts that age-based restrictions—
         including restrictions more severe than imposed by the Pennsylvania statutes at
         issue—fall under the class of “longstanding” and “presumptively lawful”
         regulations recognized in Heller, the Court is compelled to find that the age-based
         restrictions at issue here fall outside of the scope of the Second Amendment.

  Id. at *13. Because the court held that the regulations did not implicate the Second Amendment

  under the first part of the two-part test, “it [was] unnecessary for the Court to proceed to an

  examination of the restrictions under intermediate scrutiny.” Id. at *13 n.8. The Lara plaintiffs’

  claims were dismissed without leave to amend. Id. at *13.

         So too here, there is no reason for this Court to depart from well-established federal

  precedent that relatively limited age-based restrictions regulating the rights of 18-to-20-year-olds

  to possess and carry handguns fall outside the scope of the Second Amendment and are, thus,

  constitutional. The Lara decision is the most recent in an expansive body of precedent holding

  that age-based restrictions fall outside the scope of the Second Amendment and are presumptively

  constitutional.

         For example, the Fifth Circuit, in National Rifle Association of America, Inc. v. Bureau of

  Alcohol, Tobacco, Firearms, & Explosives (“BAFTE”), 700 F.3d 185 (5th Cir. 2012), upheld a

  federal statute and regulations that prohibited firearms dealers from selling handguns to persons

  under the age of 21. Applying the two-part framework, the Fifth Circuit concluded that a ban on

  selling handguns to adults under 21 years old fell into the category of longstanding and




                                     10
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 10 of 17 PageID #: 72
  presumptively valid regulatory measures that Heller excepted from the Scope of Second

  Amendment protection. Id. at 203-4.

           A year after BAFTE, the Fifth Circuit upheld a Texas law barring 18-to-20-year-olds from

  carrying handguns in public (either openly or concealed).        Nat’l Rifle Ass'n of Am., Inc. v.

  McCraw, 719 F.3d 338 (5th Cir. 2013). The challengers argued that the licensing law at issue

  violated their rights under the Second Amendment because it completely divested them—legal

  adults—of the right to carry a handgun. Id. at 343. As in BAFTE, the Court held that age-based

  restrictions were “longstanding” and “presumptively lawful regulatory measures” that likely fell

  outside the scope of the Second Amendment. Id. at 346-47 (quoting Heller, 554 U.S. at 626, 627

  n.26).

           In Powell v. Thompkins, 926 F. Supp. 2d 367 (D. Mass. 2013), a federal district court

  reached the same result as the Fifth Circuit in BAFTE and McCraw. At issue was a Massachusetts

  law precluding anyone from possessing a gun without a firearm identification card, and from

  carrying a gun (in any manner) without a license. Id. at 370. Similar to the statutory scheme in

  Tennessee, those under 21 could not obtain either a firearm identification card or a license. Id.

  The law, in effect, generally banned those under 21 from owning and carrying guns. The court

  explained that Heller does not support an unlimited reading of the Second Amendment and that

  the Supreme Court had “exhibited a rather favorable posture toward licensure, especially when the

  practice is used to moderate law and order.” Id. at 379. Thus, the court held that the “proscription

  against grants of licenses to carry firearms to adults under the age of twenty-one comports with

  the Second Amendment and imposes no burden on the rights of eighteen- to twenty-year-olds to

  keep and bear arms.” Id. at 387.




                                     11
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 11 of 17 PageID #: 73
         Last year, in Mitchell v. Atkins, 483 F. Supp. 3d 985 (W.D. Wash. 2020), a court rejected

  a claim that a state law prohibiting the purchase of a semiautomatic rifle to people under 21 years

  old violated the rights of 18-to-20-year-olds. The court’s review of post-Heller “authorities

  demonstrate[d] that reasonable age restrictions on the sale, possession, or use of firearms have an

  established history in this country.” Id. at 993. In holding that the Washington restrictions at issue

  were examples of long-established and presumptively lawful regulatory measures, the court

  acknowledged that “U.S. law has long recognized that age can be decisive in determining rights

  and obligations. For most of our country’s history, 18-to-20-year-olds were considered minors or

  ‘infants’ without the full rights of adulthood.” Id. at 992-94.

         Even more recently, a federal district court upheld a California law that the challengers

  characterized as prohibiting 18-to-20-year-olds from purchasing, using, transferring, possessing,

  or controlling any firearm. Jones v. Becerra, 498 F. Supp. 3d 1317, 1321-23 (S.D. Cal. 2020),

  appeal docketed, No. 20-56174 (5th Cir. Nov. 9, 2020). The court reviewed the Fifth Circuit’s

  decision in BAFTE and other post-Heller cases and held that “age-based restrictions like the one

  in [the statute at issue] are longstanding and presumptively [c]onstitutional.” Id. at 1326-27.

         This brings the discussion into the present and to Tennessee’s statutory scheme. The

  extensive authority above is sufficient guidance from which the Court can conclude that

  Tennessee’s age-based restrictions are part of a longstanding tradition and thus fall outside the

  rights guaranteed by the Second Amendment. It appears to be settled in stone that age-based

  restrictions like those at issue here fall outside the scope of the Second Amendment and are

  presumptively constitutional. Here should end the inquiry. Plaintiffs’ complaint should be

  dismissed.




                                     12
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 12 of 17 PageID #: 74
  III.    Tennessee’s Age-Based Restrictions Survive Constitutional Scrutiny.

          Once a state demonstrates that its laws do not infringe on Second Amendment rights, it is

  an unnecessary “belt-and-suspenders” approach for a court to proceed to the governmental-

  justification part of the two-part test:

          Because the Court holds that the regulations at issue are the type of ‘longstanding’
          and ‘presumptively valid’ restrictions that do not implicate the Second Amendment
          under the first prong of the [two-part] analysis, it is unnecessary for the Court to
          proceed to an examination of the restrictions under intermediate scrutiny. While
          respecting that some courts, having found the first prong was satisfied, will
          nevertheless undertake a belt-and-suspenders approach and analyze the second
          prong, this Court declines to do so. The [two-part] test is sufficiently well
          established that the Court does not believe there is any question that its disposition
          under the first prong is, along, sufficient to decide all of the issues at bar. Thus,
          proceeding to the second prong for an “even-if” analysis would be an exercise in
          dicta.

  Lara, 2021 WL 1432802 at *13, note 8.

          If, however, the Court chooses to analyze whether there is sufficient justification for the

  age-based restrictions, it should apply intermediate scrutiny. Because “the ‘risk inherent in

  firearms’ distinguishes the right to keep and bear arms ‘from other fundamental rights that have

  been evaluated under a strict scrutiny test,’” the Sixth Circuit typically applies intermediate

  scrutiny to Second Amendment challenges. Stimmel, 879 F. 3d at 207 (quoting Tyler v. Hillsdale

  County Sheriff’s Department, 837 F.3d 678, 691 (6th Cir. 2015)). Before choosing to apply

  intermediate scrutiny, a court should consider “(1) how close the law comes to the core of the

  Second Amendment right, and (2) the severity of the burden on the right.” Id. at 206.

          Tennessee’s age-based restrictions do not approach the core of the Second Amendment

  right or impose any great burden on that right. “‘[T]he Second Amendment, at its core, protects

  “law-abiding, responsible” citizens,’ and Congress had determined that persons under 21 tend to

  be irresponsible and emotionally immature, and can be thrill-bent and prone to criminal behavior.”

  McCraw, 719 F.3d at 347-48 (emphasis in original) (quoting BAFTE, 700 F.3d at 206).

                                     13
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 13 of 17 PageID #: 75
  Tennessee’s age-based restrictions on individuals under the age of 21, accordingly, do not

  approach the core of the Second Amendment right. Id. at 348 (finding similar age-based handgun

  restrictions in Texas did not approach the core of the Second Amendment Right).

            Age-based restrictions do not impose a great burden on the Second Amendment right if

  they (1) do not completely ban handgun possession and use, (2) allow persons aged 18 to 20 to

  possess and use handguns “in defense of hearth and home” and (3) are temporary, expiring when

  a person turns 21. Id. at 348. Tennessee’s age-based restrictions (1) do not completely ban

  handgun possession and use, (2) permit use of firearms for self-defense and defense of property,

  and (3) end as soon as a person turns 21. Tenn. Code Ann. §§ 39-17-1307(g), 39-17-1308, 39-17-

  1322. Because Tennessee’s statutory scheme does not go to the core of the Second Amendment

  protections or burden them, if this Court elects to conduct a step-two analysis, it should apply

  intermediate scrutiny.

            To survive intermediate scrutiny, “the government must state a ‘significant, substantial, or

  important objective’ and establish a ‘reasonable fit’ between the challenged restriction and that

  objective.” Id. (quoting Tyler v. Hillsdale Cty. Sheriff’s Dep’t, 837 F.3d 678, 693 (6th Cir. 2016)).

  The “‘reasonable fit’ does ‘not need to be a perfect one[;] the government need not prove that there

  is no burden whatsoever’ on [a plaintiff’s] Second Amendment right.” Id. (emphasis in original)

  (quoting Tyler, 837 F.3d at 693). A regulation “is reasonable if it ‘represents not necessarily the

  single best disposition but one whose scope is in proportion to the interest served.’” Id. (quoting

  Tyler, 837 F.3d at 693). In order meet the burden of intermediate scrutiny, “[t]he government may

  ‘rely on a wide range of sources, including legislative history, empirical evidence, case law, and

  even common sense.’”4 Id. at 207-08 (quoting Tyler, 837 F.3d at 694).



  4
      As discussed in the Legal Standards section, the Court may consider such evidence at the motion

                                     14
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 14 of 17 PageID #: 76
         Tennessee’s age-based restrictions on firearm possession further the objectives of public

  safety and crime prevention. See Tenn. Code Ann. § 39-17-1351(a). These objectives qualify as

  “legitimate and compelling” for the purpose of the intermediate scrutiny analysis. McCraw, 719

  F.3d at 348 (quoting BATF, 700 F.3d at 209); see also, e.g., Woollard v. Gallagher, 712 F.3d 865,

  878 (4th Cir. 2013) (“Maryland’s interests in protecting public safety and preventing crime satisfy

  the ‘significant governmental interest’ aspect of the intermediate scrutiny standard.”); Mishtaku v.

  Espada, 669 F. App’x 35, 36 (2d Cir. 2016) (“New York has substantial, indeed compelling,

  governmental interests in public safety and crime prevention.” (quoting Kachalsky v. Cty. of

  Westchester, 701 F.3d 81, 97 (2d Cir. 2012))).

         Tennessee’s statutory scheme is proportional to and reasonably fits the state’s important

  objectives because of the danger posed by armed 18-to-20-year-olds. “According to a study by

  the U.S. Departments of Justice and Treasury, the age at which persons most often commit

  homicide is 18, with those ages 19 to 20 accounting for 22 percent of homicide arrests. Firearms

  are used in 86 percent of all homicides . . . .” David Sheppard, et al., Fighting Juvenile Gun

  Violence, U.S. Dept. of Justice Juvenile Justice Bulletin, at 1 (Sept. 2000), available at

  https://www.ojp.gov/pdffiles1/ojjdp/182679.pdf (attached as Exhibit A). A statistical survey of

  inmates in state and federal correctional facilities published by the U.S. Department of Justice’s

  Bureau of Justice Statistics also showed that 35.5% of state prison inmates 20 or younger, and 23%

  of federal inmates in the same age group, possessed a firearm during their convicting offense.

  Caroline Wolf Harlow, Ph.D., Firearm Use by Offenders, U.S. Dept. of Justice Bureau of Justice

  Statistics Special Report, at 4 (Feb. 2002), available at https://bjs.ojp.gov/content/pub/pdf/fuo.pdf




  to dismiss stage. See Fed. R. Evid. 201; New England Health Care Emps. Pension Fund, 336 F.3d
  495; Green, 392 F. Supp. 3d 68, 99 n.8; Victoria Cruises, Inc., 630 F. Supp. 2d 255, 263 n.3.

                                     15
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 15 of 17 PageID #: 77
  (attached as Exhibit B). In both federal and state populations, a greater proportion of inmates 20

  or younger possessed a firearm during the convicting offense than in any other age group, including

  the broad swath of 55 or older. Id.

          Given the disproportionate rate at which 18-to-20-year-olds have committed violent crimes

  historically, and the disproportionate rate at which they are armed during the commission of a

  crime, there is a reasonable fit between Tennessee’s interests in public safety and crime reduction

  and any alleged burden imposed by the statutory scheme that limits the rights of 18-to-20-year-

  olds to carry and possess handguns in public.

          Even under the second part of the Second Amendment test, Tennessee’s age-based

  restrictions are constitutional.

                                           CONCLUSION

          For these reasons, this Court should dismiss Plaintiff’s complaint with prejudice.


                                                       Respectfully Submitted,

                                                       HERBERT H. SLATERY III
                                                       Attorney General and Reporter


                                                       s/ Dean S. Atyia
                                                       Dean S. Atyia (CA 298615)
                                                       Acting Assistant Attorney General
                                                       Office of the Attorney General and Reporter
                                                       Law Enforcement and Special Prosecutions
                                                       P.O. Box 20207
                                                       Nashville, Tennessee 37202-0207
                                                       Dean.atyia@ag.tn.gov
                                                       (615) 741-1982
                                                       Registered and permitted to practice
                                                       pursuant to Tenn. Sup. Ct. R. 7, Section
                                                       10.07 and Admitted to this Court Pro Hac
                                                       Vice

                                                       s/ Miranda Jones


                                     16
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 16 of 17 PageID #: 78
                                                      Miranda Jones
                                                      Assistant Attorney General
                                                      B.P.R. No. 36070
                                                      Miranda.Jones@ag.tn.gov
                                                      Law Enforcement and
                                                      Special Prosecutions Division
                                                      Office of the Attorney General
                                                      P.O. Box 20207
                                                      Nashville, Tennessee 37202-0207
                                                      Phone: (615) 532-1600
                                                      Fax: (615) 532-4892
                                                      Counsel for Defendants


                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was filed electronically and

  served through the electronic filing system on this the 16th day of August 2021, upon the

  following:

  Raymond M. DiGuiseppe
  The DiGuiseppe Law Firm, P.C.
  4320 Southport-Supply Road
  Suite 300
  Southport, NC 28461
  Phone: 910-713-8804
  Fax: 910-672-7705
  Email: law.rmd@gmail.com

  William Aaron Sack
  Firearms Policy Coalition
  1215 K Street
  17th Floor
  Sacramento, CA 95814
  Phone: 916-596-3492
  Email: wsack@fpclaw.org
  Counsel for Plaintiffs
                                                      s/ Miranda Jones
                                                      Miranda Jones
                                                      Assistant Attorney General




                                     17
Case 3:21-cv-00152-KAC-DCP Document 15 Filed 08/16/21 Page 17 of 17 PageID #: 79
